DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 – 15 are pending.  Claims 1 – 10 were amended.  Claims 11 – 15 are new.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Examiner notes that an Inventor’s Oath has not been submitted by the Applicants.

Drawings
The drawings are objected to because 
Fig 2 includes an arrow labelled “Tension”, which is not described in the specification.  
Fig 4 shows “current”, “temperature” and “voltage” to the right of the graphs, but it is unclear what these labels are referring to
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Page 2 includes the phrase “the batteries are the seat”
Page 3 includes the phrase “which has for effect to vary the voltage”
Page 11 has the text “soit” between the two sets of three equations at the bottom of the page
Page 12 includes the phase “the period is chosen is such a way”
Page 12 includes the phase “this square signal being more preferably of zero average”
Page 13 includes several numbers with multiple decimal points, including “0.01.C”, “2.C”, “2.5.C”, and “3.C”
Page 14, equation 6 includes the term -F.OCV, which seems to imply multiplication, -F·OCV
Page 15 includes “ΔS here” and “SOH is here estimated”, where “here” does not make sense
Appropriate correction is required.

Claim Objections
Claims 1, 9, and 10 are objected to because of the following informalities:  the claims begin “Method for measuring”, “Method for determining”, and “Device for the implementation”, which all lack an article to start the claim.  This should be “A method for measuring”, “A method for determining” and “A device for the implementation”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  the claim includes the terms “(Phase 1)” and “(Phase II)”.  Parenthetical expressions typically define acronyms, and their use in this context is confusing.  These should be textual descriptions, written to support antecedent basis, or removed entirely in order to improve the clarity of the claim.  For example, “the modelling phase” and “the measurement phase” could be used instead of “(Phase 1)” and “(Phase II)”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  the claim includes the step “Measuring thermodynamic data, in particular ΔS, of the battery during use in an application and with any state of charge, by implementing the electrical [step (d)] and thermal [step (f)] models of the phase I, estimating electrical parameters [step (e)] and estimating at least one of the parameters of the thermal model, in particular ΔS [step (g)].”.  As the step is describing “estimating electrical parameters” and “estimating at least one of the parameters of the thermal model, the step does not appear to be “measuring” anything, and should be “Estimating thermodynamic data, in particular ΔS …”.   Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  the claim includes a number of arrows and bullets throughout the claim.  37 CFR 1.52(b)(2)(ii) states that:
The specification (including the abstract and the claims) … must have:
ii) Text written in a nonscript type font (e.g., Arial, Times Roman, or Courier, preferably a font size of 12) lettering style having capital letters which should be at least 0.3175 cm. (0.125 inch) high, but may be no smaller than 0.21 cm. (0.08 inch) high (e.g., a font size of 6)

These arrows and bullets are not part of a nonscript type font, and should be removed.  Appropriate correction is required. 
Claim 12 is objected to because of the following informalities:  the claim includes “square signal”, which can be confused with “square wave”.  The correct term for a signal that can be only one of two values is a “binary signal” or a “logic signal”.  Appropriate correction is required.
Claims 14 and 15 are objected to because of the following informalities:  the claim includes “-PRBS-”, which should be “(PRBS)”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 includes the text “[step (d)]”, “[step (f)]” and “[(step (g)]”.  It is unclear if these items were meant to be removed using “[[“ and “]]”, or if this is supposed to establish a reference to a previously recited element.  If the applicant desires the former, the Examiner suggests language such as “step (d) …modelling the electrical behavior of the battery during the charging step (a)” then referring to “implementing the electrical step (d)”.
Claims 1 – 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 includes the elements/steps 
(a) charging the battery at least partially with a charge current signal Sc; 
(b) and/or discharging the battery at least partially with a discharge current signal Sd;
The two items appear to be connected through the conjunction “and/or”, but are also distinctly separated through “(a)” and “(b).  It is also unclear if the charging step must happen before the discharging step, and it is unclear if a period of inactive can preceed or follow either the charging or the discharging.   For the purpose of the instant examination, the Examiner interprets this as “a step of charging the battery at least partially with a charge current signal Sc optionally followed by a step of discharging the battery at least partially with a discharge current signal Sd”.
Claims 1 – 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 includes the elements/steps “(e) Estimating periodically, at a frequency Fe, electrical parameters of the battery”.  It is unclear if the device stimulates the battery using an alternating-current frequency Fe, as used in electrical impedance spectroscopy, or if the electrical properties are periodically estimated at an interval in time of 1/Fe seconds.  For the purpose of the instant examination, the Examiner interprets this as a period of time between samples.
Claims 1 – 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 includes the elements/steps “(e) Estimating periodically, at a frequency Fe, electrical parameters of the battery” and “Estimating periodically, at a frequency Fg, at least one of the parameters of the thermal model, in particular ΔS, by using at least one of the electrical parameters estimated in step (e)”.  It is unclear if the two frequencies (or periods) are the same, or if they are distinct values.  It is unclear which operation should occur first at moments in time when both processes occur.
Claims 1 – 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 includes the step “Measuring thermodynamic data, in particular ΔS” and the step “estimating at least one of the parameters of the thermal model, in particular ΔS”.  MPEP 2173.05(d) states that “If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim. In those instances where it is not clear whether the claimed narrower range is a limitation, a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph should be made.”.  In the instant claim, it is unclear if “ΔS” is required, or is one of several possible measured thermodynamic data parameters.  For the purpose of the instant examination, the Examiner interprets this as “ΔS” is only one of several possibly parameters measured.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 10 includes the element/step “Device for the implementation of the method according to claim 1, wherein the method comprises”, followed by a set of structural elements.  It is uncle whether this is intended to be a method claim, or a device claim.  For the purpose of the instant examination, the Examiner interprets this is “A device that implements the method according to claim 1, wherein the device comprises”.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 11 includes the element/step “storing the data measured/calculated in phase II and/or in phase I.”  Claim 1, which appears to define “phase I” and “phase II”, is silent with regard to “calculated”; the closest term appears to be “estimating”.  Claim 1 is silent with regard to estimating any “data”; the only mention of “data” is “Measuring thermodynamic data, in particular ΔS”, in the context of “phase II”.  Therefore, For the purpose of the instant examination, the Examiner interprets this as “storing the data measured in phase II”.
Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 12 includes the element/step “Se is a square signal” and claim 13 includes the element/step “Se is a zero average.”  There is no antecedent basis for “Se” in claim 2 or in claim 1.  For the purpose of the instant examination, the Examiner interprets these claims as dependent on claim 3, which defines the element Se.
Note: All art rejections applied are as best understood by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite:
A method for measuring, in situ, online and in real time, thermodynamic data, in particular the variation in entropy ΔS, of at least one battery, wherein the method comprising: 
(Phase I) Producing a prior model of the battery of which the state of charge (SOC) is comprised between 0 and 100% by implementing the following steps:
(a) charging the battery at least partially with a charge current signal Sc; 
(b) and/or discharging the battery at least partially with a discharge current signal Sd; 
(c) Measuring actual variables useful in the following steps; 
(d) Modelling the electrical behaviour of the battery during charging (a) with a charge current signal Sc and/or discharging (b) with a discharge current signal Sd, in order to estimate the electrical parameters of the battery; 
(e) Estimating periodically, at a frequency Fe, electrical parameters of the battery; 
(f) Modelling the thermal behaviour of the battery during charging (a) with a charge current Sc and/or discharging (b) with a discharge current signal Sd, in order to estimate in situ, online and in real time, at least one of the parameters of the thermal model, namely ΔS; 
(g) Estimating periodically, at a frequency Fg, at least one of the parameters of the thermal model, in particular ΔS, by using at least one of the electrical parameters estimated in step (e); 
(Phase II) Measuring thermodynamic data, in particular ΔS, of the battery during use in an application and with any state of charge, by implementing the electrical [step (d)] and thermal [step (f)] models of the phase I, estimating electrical parameters [step (e)] and estimating at least one of the parameters of the thermal model, in particular ΔS [step (g)].

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. § 101: a process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (process).
Under Step 2A, Prong One of the eligibility analysis, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite abstract idea exceptions. Specifically, it falls into the grouping of subject matter that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes — concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.
The limitation of “Measuring actual variables”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts or mental processes.  For example, the step of “measuring” encompasses a user examining the performance results of a battery, and reading values from meters or gauges.  Alternatively, “measuring” in the context of this claim encompasses a mathematical procedure of calculating a value based on data acquired from a battery that is being tested. 
The limitations of “Modelling the electrical behaviour of the battery” and “Estimating periodically, at a frequency Fe, electrical parameters of the battery”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical calculations.  The claim encompasses a series of mathematical calculations as shown on pages 9 and 10 of the instant specification, labelled as equations (1) through (2’’).
The limitations of “Modelling the thermal behaviour of the battery” and “Estimating periodically, at a frequency Fg, at least one of the parameters of the thermal model”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical calculations.  The claim encompasses a series of mathematical calculations as shown on pages 10 and 11 of the instant specification, labelled as equations (3) through (5).
The limitation of “measuring thermodynamic data … by implementing the electrical and thermal models”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts.  The claim encompasses a series of mathematical calculations as shown on pages 10 and 11 of the instant specification, labelled as equations (3) through (5).
Accordingly, the claim recites an abstract idea.
Under Step 2A, Prong Two, we consider whether the judicial exception is integrated into a practical application. In particular, the claim includes the additional elements of a battery, and the process of charging and discharging the battery. The battery is recited at a high-level of generality, and lacks specific narrowing details regarding how the battery is constructed or utilized.  The process of charging and/or discharging the battery is recited at a high level of abstraction, and does not include any description of elements or steps taken to achieve the desired result.  In addition, the claim is silent with regard to an effect of the analysis.  
Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Finally, under Step 2B, we consider whether the additional elements, taken individually and in combination, result in the claim, as a whole, amounting to significantly more than the identified judicial exception. As discussed above, the additional elements comprise a battery and a process of charging and/or discharging the battery.  The addition of a generically recited battery and the well-understood, routine, and conventional process of charging and/or discharging a battery, when considered individually and as an ordered combination, do not amount to “significantly more” than the identified abstract idea.  
The claim is not patent eligible.

Dependent claims 2 – 9 and 11 – 15 add further details to the identified abstract idea, but do not add additional elements that, when considered individually and in combination, result in the claim, as a whole, amounting to significantly more than the identified judicial exception.   The claims add additional limitations to the identified abstract idea, such as defining the type of data collected or the order that parts of the analysis are performed.  
The claims are not patent eligible.

Dependent claim 10 adds the elements of “at least one programmable charger/discharger”, “at least one sensor”, “at least one data recorder”, “at least one charge current signal generator” and “at least one central control and calculation unit”.  These elements are commonly used in experimentation with batteries. As such, when considered individually and in combination with the elements identified in claim 1, the claim, as a whole, does not amount to “significantly more” than the identified judicial exception.
The claim is not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, and 9 – 11 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Yazami, US 2016/0146895  (hereinafter 'Yazami') 
Regarding claim 1: Yazami teaches a method for measuring, in situ, online and in real time, thermodynamic data, in particular the variation in entropy ΔS, of at least one battery ([0025, 0063, 0288, Fig 1, Fig 2]: discloses determining the entropy, change in entropy, or differential entropy of an electrochemical cell using an integrated circuit 100, which can be embedded into or otherwise attached to the electrochemical cell being measured), wherein the method comprising: 
(Phase I) Producing a prior model of the battery of which the state of charge (SOC) is comprised between 0 and 100% by implementing the following steps:
(a) charging the battery at least partially with a charge current signal Sc ([0289]: discloses monitoring the electrochemical cell as it is charged and discharged); 
(b) and/or discharging the battery at least partially with a discharge current signal Sd ([0289]: discloses monitoring the electrochemical cell as it is charged and discharged); 
(c) Measuring actual variables useful in the following steps ([0289, Fig 2]: discloses monitoring temperature, voltage and current using Sub-circuit 206);
(d) Modelling the electrical behaviour of the battery during charging (a) with a charge current signal Sc and/or discharging (b) with a discharge current signal Sd, in order to estimate the electrical parameters of the battery ([0283]: discloses a current monitoring circuit that detects the charging or the discharging current, either continuously or on a periodic basis); 
(e) Estimating periodically, at a frequency Fe, electrical parameters of the battery ([0054; 0266]: discloses estimating the open circuit voltage of the electrochemical cell, as well as estimating the state of charge of the electrochemical cell); 
	(f) Modelling the thermal behaviour of the battery during charging (a) with a charge current Sc and/or discharging (b) with a discharge current signal Sd, in order to estimate in situ, online and in real time, at least one of the parameters of the thermal model, namely ΔS; 
	(g) Estimating periodically, at a frequency Fg, at least one of the parameters of the thermal model, in particular ΔS, by using at least one of the electrical parameters estimated in step (e) ([0046]: discloses the use of the estimated open circuit voltage in the estimation of the change in entropy of the electrochemical cell); 
(Phase II) Measuring thermodynamic data, in particular ΔS, of the battery during use in an application and with any state of charge, by implementing the electrical [step (d)] and thermal [step (f)] models of the phase I, estimating electrical parameters [step 2 (e)] and estimating at least one of the parameters of the thermal model, in particular ΔS [step (g)] ([0046]: discloses determining thermodynamic parameters (disclosed as ΔS and ΔH) of the electrochemical cell using a regression of the state of charge of the electrochemical cell versus one or more thermodynamic parameters, where the state of charge is interpreted as an electrical parameter of the battery).

Regarding claim 4: Yazami teaches the method according to claim 1, as discussed above, wherein the actual variables measures in step (c) correspond to the parameters VBat, I, Tbat, Tamb of the electrical and thermal models ([0289, Fig 2]: discloses monitoring temperature, voltage and current using Sub-circuit 206).

Regarding claim 9: Yazami teaches a method for determining the state of charge and/or the state of health of a battery from ΔS and/or from ΔH measured by the method according to claim 1 ([0051]: discloses the calculation of state of health of the electrochemical device using the calculated thermodynamic parameters).

Regarding claim 10: Yazami teaches a device for the implementation of the method according to claim 1, as discussed above, wherein the method comprises: 
i. at least one programmable charger/discharger ([0288, Fig 1]: “a voltage and current control circuit 114 provides voltage and/or current 115 to electrochemical cell 108, for example for charging electrochemical cell 108“);
ii. At least one sensor of at least one of the actual variables that corresponds to the following parameters: Vbat, I, Tbat, Tamb ([0307, Fig 3]: discloses voltage and current monitoring components);
iii. At least one data recorder ([00288, Fig 1]: “voltage and current control circuit 114 also provides voltage and current monitoring of electrochemical cell 108”);
iv. at least one charge current signal generator ([0288, Fig 1]: “a voltage and current control circuit 114 provides voltage and/or current 115 to electrochemical cell 108, for example for charging electrochemical cell 108“);
v. at least one central control and calculation unit able to control the element or elements (i)(ii)(iii)(iv), to collect and to process the data in particular for the estimations of steps (ao) (e) & (g), preferably by implementing recursive least-squares algorithms .([0474}: “computer loaded with software to execute the thermodynamics measurements steps, collect and process the data”).

Regarding claim 11: Yazami teaches the method according to claim 1, as discussed above, further comprising: 
storing the data measured/calculated in phase II and/or in phase I ([0261]: discloses storing a state of charge profile)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yazami in view of Yazami et al, US 2010/0090650 (hereinafter 'Yazami’650') 

Regarding claim 5: Yazami teaches the method according to claim 1, as discussed above.
Yazami is silent with respect to wherein 
the estimating according to step (e) is carried out using a recursive least-squares algorithm and in that the estimating according to step (g) is carried out using a recursive least-squares algorithm. 

Yazami’650 teaches the use of a recursive least-squares algorithm to correlate the measured entrapy with the open viruit voltage of a battery.

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Yazami in view of Yazami’650 to incorporate a known mathematic technique oof determining a value for the slope of a line, if that were of interest.

Notes with regard to Prior Art
Regarding claim 2, the closest prior art of record, Yazami and Duong, either singularly or in combination, 1fail to anticipate or render obvious the series of equations labelled (3) – (5), in particular the combination of the current passing through the battery with the variation in entropy of the battery.
Regarding claims 3, 6 – 8, and 12 – 15, the closest prior art of record, Yazami and Duong, either singularly or in combination, fail to anticipate or render obvious the method of claim 2, as discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Yazami et al., US 2013/0322488, the previous work of the primary reference
Osara et al., US 2018/0292465, 
Han et al., “A New SOH Prediction Model for Lithium-ion Battery for Electric Vehicles”, discloses teaches the use of entropy using the Arrhenius formula to predict the State of Health of a battery, but lacks the use of an equivalent circuit model
Cuadras et al., "Online cellphone battery entropy measurement for SoH estimation", teaches a calculation of entropy of a battery using an equivalent circuit model including “considering pairs of current and voltages at same SoC and temperature, to take into account the Arrhenius behavior with temperature assuming the voltage drop is mainly caused by the charge transfer resistance”, and graphs a variation in entropy, but lacks the use of a sperate thermal model 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532. The examiner can normally be reached 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brent A. Fairbanks/Primary Examiner, Art Unit 2862